TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2013



                                      NO. 03-12-00085-CV


                              Floyd Pleasant Tarvin IV, Appellant

                                                 v.

                                  The State of Texas, Appellee




            APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the probate court’s

order: IT IS THEREFORE considered, adjudged and ordered that the order of the probate

court is in all things affirmed. It FURTHER appearing to the Court that appellant has filed an

affidavit of inability to pay costs, it is FURTHER ordered that no costs of appeal be assessed

against appellant; and that this decision be certified below for observance.